Exhibit 10.3
 
 
ALFACELL CORPORATION


AMENDMENT
TO INVESTOR RIGHTS AGREEMENT


February 26, 2010


This Amendment (this “Amendment”) to that certain Investor Rights Agreement
dated as of October 19, 2009 (the “Agreement”) by and among Alfacell
Corporation, a Delaware corporation (the “Company”) and the
Purchasers.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.
 
RECITALS


Whereas, the Company and the Purchasers wish to amend the Agreement to extend
the Filing Deadline and Effectiveness Deadline in accordance with Section 6(f)
of the Agreement.


AGREEMENT


Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchasers, intending to be legally bound, hereby agree as follows:


I.
AMENDMENTS TO THE AGREEMENT.



A.           The definition of “Effectiveness Deadline” in Section 1 of the
Agreement is hereby amended to read in its entirety as follows:


“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
(or, in the event the Commission reviews and has written comments to the Initial
Registration Statement or the New Registration Statement, the one hundred
twentieth (120th) calendar day following Filing Deadline); provided, however,
that if the Company is notified by the Commission that the Initial Registration
Statement or the New Registration Statement will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth (5th) Trading Day following the date
on which the Company is so notified if such date precedes the dates otherwise
required above; provided, further, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.  With respect to any Remainder Registration
Statement, the Effectiveness Deadline shall be the 90th calendar day following
the date that the Company is eligible to file such Remainder Registration
Statement pursuant to SEC Guidance (or, in the event the Commission reviews and
has written comments to the Remainder Registration Statement, the 120th calendar
day following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance); provided, however, that if the
Company is notified by the Commission that the Remainder Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Remainder Registration Statement shall be the
fifth (5th) Trading Day following the date on which the Company is so notified
if such date precedes the dates otherwise required above; provided, further,
that if the Effectiveness Deadline falls on a Saturday, Sunday or other day that
the Commission is closed for business, the Effectiveness Deadline shall be
extended to the next Business Day on which the Commission is open for business.”


 
 

--------------------------------------------------------------------------------

 
B.           The definition of “Filing Deadline” in Section 1 of the Agreement
is hereby amended to read in its entirety as follows:


“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), May 1, 2010.  With respect to any
Remainder Registration Statement, the Filing Deadline shall be the 30th calendar
day following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance, provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.”


II.
GENERAL.

 
A.           Except as effected by this Amendment, the terms and provisions of
the Agreement shall remain unchanged and in full force and effect.
 
B.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
C.           This Amendment shall be governed by and construed under the laws of
the State of New York as applied to agreements among New York residents, made
and to be performed entirely within the State of New York, without giving effect
to conflicts of laws principles.
 
D.           The titles and subtitles used in this Amendment are used for
convenience only and are not to be considered in construing or interpreting this
Amendment.
 


[SIGNATURE PAGES FOLLOW]


 
 

--------------------------------------------------------------------------------

 


The parties have executed this Amendment as of the date first written above.
 
ALFACELL CORPORATION
 
By:       /s/ Charles Muniz
Name:  Charles Muniz
Title:    President, Chief Executive Officer and Chief Financial Officer

 


 
 
 

--------------------------------------------------------------------------------

 


 
The parties have executed this Amendment as of the date first written above
 
 
PURCHASERS:
     
/s/ Charles Muniz
___________________________________
Charles Muniz
Colleen A. Lowe
       
EUROPA INTERNATIONAL, INC.
___________________________________
 
Corinne M. Poquette
By: /s/ Fred Knoll
Name: Fred Knoll
Title: Knoll Capital Management, Investment
Manager for Europa International, Inc.
 
 
___________________________________
David J. McCash
       
UNILAB LP
     
By:____________________________________
Name: F. Patrick Ostronic
Title: Director, Unilab GP Inc., General Partner for Unilab LP
         
MARY M. MCCASH TRUST DECLARATION DECLARED OCTOBER 20, 2008
     
By:____________________________________
Name: Mary M. McCash
Title: Trustee
         
THE MICHAEL J. MCCASH LIVING TRUST
     
By:____________________________________
Name: Michael J. McCash
Title: Trustee and Grantor
 

 


 